Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/13/21.  Claim 1 has been amended.  Claims 2-6 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano, II et al [U.S. 9,047,746] (supplied with previous action) in view of Zdeblick et al [U.S. 7,978,064].
For claim 1, the electronic medication adherence system (Title: electronic medication compliance monitoring system) taught by Euliano includes the following claimed subject matter, as noted, 1) the claimed medication device is met by the electronic pill (No. 14) having an electronic transmission capability that is configured to transmit data wirelessly (Col. 4, Lns. 64-66: electronic components of pill 14 are capable of wireless transmission), 2) the claimed power source coupled to the medication device is met by the power source (No. 22) as well as the energy harvesting module (No. 205) configured to harvest energy wherein the energy storage (No. 207) is configured to store the harvested energy to use this energy to power a tag (No. 15; Col. 9, Lns. 62-63), and 3) the claimed external means is met by the external reader (No. 11) for receiving the data (using RF transceiver No. 12) indicated the presence of the medication device in a patient’s body or digestive tract (see Figures 1 and 3).  However, there is no mention of harvesting the energy when at least one electrode chemically interacts with a patient’s stomach acid.
Ingestible medical apparatus have had their own power sources for some time.  The communication system taught by Zdeblick includes two digestible materials (Nos. 34 and 36) that provides power for operating the system as well as produces the current flow through the conducting fluid and the system.  As the system reaches an electrolyte, e.g. stomach acid (Col. 6, Lns. 45-61), the patch for current flow between the materials 34 and 36 is completed external to the system.  As mentioned in the Background, prior art power sources are costly to produce and potentially harmful to the surrounding environment if the power source leaks or is damaged.  The power source of Zdeblick would be ideal for ingestion as the circuitry and components that are placed within an environment require a conducting fluid.
The Zdeblick provides for a power source ideally suited for ingestion, and the Euliano reference is also geared toward an ingestible device having a power source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a power source similar to Zdeblick in the device of Euliano for the purpose of using a power source particularly suited for the environment in which it is to be used.
For claim 2, the Euliano reference uses an antenna (No. 203) for communications.
For claim 3, the reader is met by the external reader (No. 11) in wireless communication with the medication device (RF transceiver No. 12) and configured to receive data.
For claim 4, the communications to and from the tag (No. 15) of Euliano are protected, encrypted, encoded, or made secure (Col. 18, Lns. 38-41) to prevent interpretation by other devices.
For claim 5, the two materials Nos. 34 and 36 of Zdeblick are similar in function to two electrodes (Col. 6, Lns. 62-63).
For claim 6, the tag (No. 15) of Euliano can be modified to include sensors to measure various attributes of the pill’s surroundings, such as a pH monitor, temperature probe, and others (Col. 14, Lns. 58-61).

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,521,561. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to medication devices having power sources to harvest energy from an electrode interacting with a patent’s stomach acid, and external means (claim 3) for receiving data.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross [U.S. 5,318,557] administers medication with external electrodes.
Takizawa et al [US 2004/0176685] examines and treats medical actions in the body.
Robertson et al [US 2008/0306360] uses a low profile antenna in an ingestible device.
Khinast et al [US 2011/0156315] manufactures medication on a folded substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/26/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687